Atkinson, J.
1. In a suit instituted by a husband for divorce based on misconduct of the wife, the alleged acts of misconduct were denied. At a hearing of an application by the wife for temporary alimony and attorney’s fees, the evidence relating to the grounds of divorce and cause of separation was conflicting. There was evidence as to the necessities of the wife and her earnings; also as to the earnings of the husband and his financial standing. Held, that the order of the judge granted at the interlocutory hearing, allowing temporary alimony and attorney’s fees, shows no abuse of discretion.

Judgment affirmed.


All the Justices concur.